Non-employee directors

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan


Form of
Restricted Stock Unit Award Agreement

You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
pursuant to the American Axle & Manufacturing Holdings, Inc. 2012 Omnibus
Incentive Plan in accordance with the terms and conditions below:


Participant:
Grant Date:
Number of RSUs:


THIS AWARD AGREEMENT (the “Agreement”) is made effective as of the Grant Date,
as specified above, between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant.


RECITALS


A. The Company has adopted the American Axle & Manufacturing Holdings, Inc. 2012
Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and made a part
of this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan; and


B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant RSUs to the Participant, pursuant to the terms of this Agreement and
the Plan.
   
The parties agree as follows:


1. Grant of the RSUs. The Company grants to the Participant, on the terms and
conditions of this Agreement, the number of RSUs set forth above. Each RSU
corresponds to one Share (subject to adjustment pursuant to the Plan) and
constitutes a contingent and unsecured promise of the Company to pay the
Participant one Share on the vesting date for the RSU, subject to the terms of
the Plan and this Agreement.
    
2. Vesting of the RSUs.
              
(a) Vesting Period. Subject to Section 2(c) herein, the RSUs shall vest 100
percent on the first annual anniversary of the Grant Date (“Vesting Period”).


(b) Vesting Date. The date on which the RSUs vest pursuant to Section 2(a) or,
if earlier, Section 2(c), is referred to as the “Vesting Date.”











1



--------------------------------------------------------------------------------

Non-employee directors

(c) Earlier Vesting and Forfeiture.


(i) Early Vesting: To the extent not already vested under Section 2(a), the
total number of RSUs granted under this Agreement shall fully vest upon the
death or Disability of the Participant or the occurrence of a Change in Control.


(ii) Forfeiture: Except as otherwise expressly stated in Section 2(c)(i), if the
Participant’s service as a member of the Board terminates for any reason prior
to the Vesting Date, the RSUs shall be forfeited and cancelled without
consideration.


(d) Definitions.
    
(i) “Change in Control:” For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following:

(1) Any “person” as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act
(but excluding the Company and any subsidiary and any employee benefit plan
sponsored or maintained by the Company or any subsidiary (including any trustee
of such plan acting as trustee)), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 30 percent or more of the combined voting
power of the Company’s then outstanding securities; or


(2) The consummation of any merger or other business combination involving the
Company, a sale of more than 50 percent of the Company’s assets, liquidation or
dissolution of the Company or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction own, in the
same proportion, more than 50 percent of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser of or successor to the Company’s assets;
(C) both the surviving corporation and the purchaser in the event of any
combination of Transactions; or (D) the parent company owning 100 percent of
such surviving corporation, purchaser or both the surviving corporation and the
purchaser, as the case may be; or


(3) Within any 12 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least two thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who commenced or threatened to commence an
election contest or proxy solicitation by or on behalf of a person (other than
the Board) or who has entered into an agreement to effect a Change in Control or
expressed an intention to cause such a Change in Control).


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 16
below), and if that Award

2



--------------------------------------------------------------------------------

Non-employee directors

provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in subsections (1) through (3) above unless such event shall
constitute a “change in ownership” or “change in effective control” of, or a
change in the ownership of a substantial portion of the assets of, the Company
under Section 409A.
    
(ii) “Disability:” For purposes of this Agreement, “Disability” means either of
the following:


(1) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(2) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under     an accident and health plan covering
Employees of the Company.
 
3. Settlement of the RSUs. Each vested RSU shall be settled by the delivery of
one Share to the Participant. Settlement of the RSUs shall occur on the first
business day of the month following the month in which the Vesting Date occurs
or as soon as administratively practicable thereafter, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which the Vesting Date occurs (the “Payment Date”). The Payment Date may be
deferred at the election of the Participant in accordance with procedures
authorized by the Committee; provided, however, that any such deferral must
comply with Section 409A (as defined in Section 16 below).


4. Share Delivery. Delivery of any Shares in connection with settlement of the
Award will be by book-entry credit to an account in the Participant’s name
established by the Company with its transfer agent.


5. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of RSUs subject to this
Agreement shall be equitably adjusted by the Committee, in its sole discretion,
to prevent dilution or enlargement of rights.


6. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
             
7. Shareholder Rights. Prior to the Payment Date, the Participant shall not have
any rights as a shareholder of the Company in connection with this Award, unless
and until the Shares are distributed to Participant. Following delivery of
Shares upon the Payment Date, the Participant shall have all rights as a
shareholder with respect to such Shares.



3



--------------------------------------------------------------------------------

Non-employee directors

8. Dividend Equivalents. Upon payment of dividends with respect to the Shares,
the Participant shall be entitled to receive Dividend Equivalents with respect
to each outstanding RSU. Dividend Equivalents will be paid quarterly as soon as
administratively practicable following the payment of dividends with respect to
the Shares, but in no event later than March 15th of the year following the
calendar year in which dividends are paid. The Company will determine the form
of payment of Dividend Equivalents, which may include cash, Shares or a
combination thereof. Upon a forfeiture of the RSUs, further payments of Dividend
Equivalents shall be cancelled.


9. No Right to Continued Service as a Director. Neither the Plan nor this
Agreement shall (i) be construed as giving the Participant the right to be
retained as a member of the Board or (ii) confer on the Participant any right to
receive another grant of RSUs or any other equity-based award at any time in the
future or in respect of any future period.


10. Transferability.
    
(a) The RSUs shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any RSU transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, or, for no consideration, to another Permitted Transferee of the
Participant. The Shares delivered to the Participant on the Payment Date shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.


(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.


11. Responsibility for Taxes. Regardless of any action by the Company with
respect to any or all tax obligations of the Participant with respect to the
RSUs, the Participant acknowledges responsibility for payment of all such taxes.
The Company makes no representations regarding the treatment of any tax
obligations in connection with the grant or vesting of the RSUs, any subsequent
sale of Shares and the receipt of dividends, if any. The Company makes no
commitment to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for such tax.


12. Securities Laws.  This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the RSUs as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.

    

4



--------------------------------------------------------------------------------

Non-employee directors





13. Notices.   Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.


14. Governing Law. The interpretation, performance and enforcement of the RSUs
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.


15. RSUs Subject to Plan.
    
(a) The RSUs are granted subject to the Plan and to such rules and regulations
as the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.


(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.


(c) The Committee may, at any time, terminate, amend, modify or suspend the Plan
and amend or modify this Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Agreement, without the
Participant’s written consent.
    
16. Section 409A. The RSUs are intended to satisfy the requirements of Section
409A of the U.S. Internal Revenue Code and the final regulations promulgated
thereunder (“Section 409A”). This Agreement shall be interpreted, administered
and construed in a manner consistent with that intent. Notwithstanding the
forgoing, if the Company determines that any provision of this Agreement or the
Plan contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, or to avoid the incurrence
of any taxes, interest and penalties under Section 409A, and/or (ii) maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Participant of the applicable provision without materially increasing the
cost to the Company or contravening the provisions of Section 409A. This Section
16 does not create an obligation of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs will not be subject to taxes,
interest and penalties under Section 409A.


17. Recoupment. The RSUs, the underlying Shares and any gains received in
connection with the sale of the Shares shall be subject to any clawback,
recoupment or similar policy as

5



--------------------------------------------------------------------------------

Non-employee directors

permitted or mandated by applicable law, rules, regulations or any Company
policy as enacted, adopted or modified from time to time.


18. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and number of
RSUs for the purpose of implementing, administering and managing the
Participant’s Award (the “Data”). The Participant understands that the Data may
be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.
19. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.


20. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


21. Signature in Counterparts. This Agreement may be signed in counterparts.
Each counterpart shall be an original, with the same effect as if the signatures
were on the same
instrument.























6



--------------------------------------------------------------------------------

Non-employee directors





22. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


                AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.


By:    __________________________________
Authorized Officer


Agreed and acknowledged
as of the Date of Grant:



__________________________

7

